      CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 1 of 18



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 In re EpiPen ERISA Litigation
                                                      Case No. 0:17-1884-PAM-HB
 (This Document Applies To All Cases)



      INDEX OF DOCUMENTS FILED IN SUPPORT OF DEFENDANTS’
    OPPOSITION TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION


      Ex. No.                         Description                 Public   Sealed
                  This document was produced by non-party
        DX1       U.S. Bancorp in this litigation and is bates      X
                  stamped USB 00001021.
                  This document was produced by United
        DX2       HealthCare Services, Inc. in this litigation               X
                  and is bates stamped EPI-0000215.
                  This document was produced by the United
                  HealthCare Services, Inc. in this litigation
        DX3                                                                  X
                  and is bates stamped UNITED-EPI
                  00177699.
                  This document was produced by non-party
        DX4       U.S. Bancorp in this litigation and is bates      X
                  stamped USB 00001165.
                  This document was produced by the United
                  HealthCare Services, Inc. in this litigation
        DX5                                                                  X
                  and is bates stamped UNITED-EPI
                  00180111.
                  This document was produced by Delta Air
        DX6       Lines, Inc. in this litigation and is bates                X
                  stamped DELTA-EPI 00000001.
                  This document contains excerpts from the
                  transcript of the deposition of Adam Klein in
        DX7       his capacity as corporate representative for               X
                  Blue Sea Capital, taken December 17, 2019.
                  This document was produced by OptumRx,
        DX8       Inc. in this litigation and is bates stamped               X
                  OPTUMRX-EPI 00727708.


                                              1
LEGAL02/39606355v2
US.126762538.01
      CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 2 of 18



      Ex. No.                         Description                   Public   Sealed
                  This document was produced by CVS in this
        DX9       litigation and is bates stamped CM-                          X
                  000249170.
                  This document was produced by Express
       DX10       Scripts in this litigation and is bates stamped              X
                  ES_000328740.
                  This document was produced by Prime in this
       DX11       litigation and is bates stamped Prime                        X
                  0491321.
                  This document was produced by OptumRx,
       DX12       Inc. in this litigation and is bates stamped                 X
                  OPTUMRX-EPI 00731836.
                  This document was produced by CVS in this
       DX13       litigation and is bates stamped CM-                          X
                  000244031.
                  This document was produced by Express
       DX14       Scripts in this litigation and is bates stamped              X
                  ES_000242105.
                  This document was produced by Prime in this
       DX15       litigation and is bates stamped Prime                        X
                  0042994.
                  This document is a copy of United
                  HealthCare Services, Inc.'s Amended
       DX16                                                                    X
                  Responses to Interrogatory 5, served on
                  December 13, 2019
                  This document was produced by United
                  HealthCare Services, Inc. in this litigation
       DX17                                                                    X
                  and is bates stamped UNITED-EPI
                  00289623.
                  This document was produced by United
                  HealthCare Services, Inc. in this litigation
       DX18                                                                    X
                  and is bates stamped UNITED-EPI
                  00179623.
                  This document was produced by OptumRx,
       DX19       Inc. in this litigation and is bates stamped                 X
                  EPI-0000344.




                                              2
LEGAL02/39606355v2
US.126762538.01
      CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 3 of 18



      Ex. No.                        Description                   Public   Sealed
                  A compilation exhibit that includes cover
                  pages for various contracts with the following
                  bates numbers: CM-000246928, CM-
                  000247473, CM-000247878, CM-
       DX20       000249169, CM-000249585, CM-                                X
                  000249650, CM-000249820, CM-
                  000249933, CM-000249967, CM-
                  000250119, CM-000250159, CM-
                  000250181, CM-000250196.
                  A compilation exhibit that includes cover
                  pages for contracts between U.S. Bancorp
                  and Express Scripts with the following bates
                  numbers: ES_000328740,
                  ES_000328681,ES_000328578,
                  ES_000328604, ES_000328569,
                  ES_000328575, ES_000328573,
       DX21       ES_000328598, ES_000328560,                                 X
                  ES_000328595, ES_000328721,
                  ES_000328715, ES_000328571,
                  ES_000328580, ES_000328652,
                  ES_000328563, ES_000328620,
                  ES_000328559, ES_000329287,
                  ES_000328959, ES_000328786,
                  ES_000328610, ES_000328630.
                  This document was produced by Prime in this
       DX22       litigation and is bates stamped                             X
                  Prime0042686.
                  This document was produced by Prime in this
       DX23       litigation and is bates stamped                             X
                  Prime0578187.
                  This document was produced by Prime in this
       DX24       litigation and is bates stamped Prime                       X
                  0051226.
                  This document was produced by Prime in this
       DX25       litigation and is bates stamped Prime                       X
                  0494302.
                  This document was produced by Prime in this
       DX26       litigation and is bates stamped Prime                       X
                  0044276.



                                              3
LEGAL02/39606355v2
US.126762538.01
      CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 4 of 18



      Ex. No.                         Description                   Public   Sealed
                  This document was produced by OptumRx,
       DX27       Inc. in this litigation and is bates stamped                 X
                  OPTUMRX-EPI 00732596.
                  This document was produced by OptumRx,
       DX28       Inc. in this litigation and is bates stamped                 X
                  OPTUMRX-EPI 00732270.
                  This document was produced by CVS in this
       DX29       litigation and is bates stamped CM-                          X
                  000250134.
                  This document was produced by CVS in this
       DX30       litigation and is bates stamped CM-                          X
                  000250177.
                  This document was produced by Express
       DX31       Scripts in this litigation and is bates stamped              X
                  ES_000243873.
                  This document was produced by Express
       DX32       Scripts in this litigation and is bates stamped              X
                  ES_000245481.
                  This document was produced by United
                  HealthCare Services, Inc. in this litigation
       DX33                                                                    X
                  and is bates stamped UNITED-EPI
                  00295415.
                  A compilation exhibit that includes excerpts
                  from an agreement and an amendment with
       DX34                                                                    X
                  the following bates numbers: Prime0026051,
                  Prime0578127.
                  This document was produced by CVS in this
       DX35       litigation and is bates stamped CM-                          X
                  000305940.
                  This is an excerpt of a document that was
       DX36       produced by Express Scripts in this litigation               X
                  and is bates stamped ES_000243466.
                  A compilation exhibit that includes excerpts
                  from an agreement and an amendment with
       DX37                                                                    X
                  the following bates numbers: Prime0057574,
                  Prime0057899
                  A compilation exhibit that includes excerpts
                  from an agreement and an amendment with
       DX38                                                                    X
                  the following bates numbers: Prime0064892,
                  Prime0065054


                                               4
LEGAL02/39606355v2
US.126762538.01
      CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 5 of 18



      Ex. No.                         Description                   Public   Sealed
                  This document was produced by United
                  HealthCare Services, Inc. in this litigation
       DX39                                                                    X
                  and is bates stamped UNITED-EPI
                  00295262.
                  This document was produced by CVS in this
       DX40       litigation and is bates stamped CM-                          X
                  000247468.
                  This document was produced by Express
       DX41       Scripts in this litigation and is bates stamped              X
                  ES_000244906.
                  This document was produced by United
                  HealthCare Services, Inc. in this litigation
       DX42                                                                    X
                  and is bates stamped UNITED-EPI
                  00179538.
                  This document was produced by Mylan in
       DX43       this litigation and is bates stamped                         X
                  MYERISA-00178938.
                  This document was produced by CVS in this
       DX44       litigation and is bates stamped CM-                          X
                  000245553.
                  This document was produced by Express
       DX45       Scripts in this litigation and is bates stamped              X
                  ES_000242376.
                  This document was produced by Mylan in
       DX46       this litigation and is bates stamped                         X
                  MYERISA-00070452.
                  This document was produced by OptumRx in
       DX47       this litigation and is bates stamped                         X
                  OPTUMRX-EPI 00733167.
                  This document was produced by CVS in this
       DX48       litigation and is bates stamped CM-                          X
                  000244114.
                  This document was produced by Express
       DX49       Scripts in this litigation and is bates stamped              X
                  ES_000260039.
                  This document was produced by CVS in this
       DX50       litigation and is bates stamped CM-                          X
                  000324414.
                  This document was produced by non-party
       DX51       U.S. Bancorp in this litigation and is bates        X
                  stamped USB 00001268.
                                               5
LEGAL02/39606355v2
US.126762538.01
      CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 6 of 18



      Ex. No.                         Description                   Public   Sealed
                  This document was produced by CVS in this
       DX52       litigation and is bates stamped CM-                          X
                  000324369.
                  This document was produced by CVS in this
       DX53       litigation and is bates stamped CM-                          X
                  000324474.
                  This document is a combined transcript of the
                  two-day deposition of Stephen W.
       DX54                                                                    X
                  Schondelmeyer, taken January 31, 2020 and
                  February 1, 2020
                  This document was produced by CVS in this
       DX55       litigation and is bates stamped CM-                          X
                  000233974.
                  This document was produced by Express
       DX56       Scripts in this litigation and is bates stamped              X
                  ES_000000162.
                  This document was produced by Express
       DX57       Scripts in this litigation and is bates stamped     X
                  ES_000192386.
                  This document was produced by Express
       DX58       Scripts in this litigation and is bates stamped              X
                  ES 000244339.
                  This document was produced by CVS in this
       DX59       litigation and is bates stamped CM-                          X
                  000243984.
                  This document was produced by United
                  HealthCare Services, Inc. in this litigation
       DX60                                                                    X
                  and is bates stamped UNITED-EPI
                  00323935.
                  This document was produced by CVS in this
       DX61       litigation and is bates stamped CM-                          X
                  000246576.
                  This document was produced by Express
       DX62       Scripts in this litigation and is bates stamped              X
                  ES_000259169.
                  This document was produced by Express
       DX63       Scripts in this litigation and is bates stamped              X
                  ES_000264017.
                  This document was produced by Express
       DX64       Scripts in this litigation and is bates stamped              X
                  ES_000242414.
                                              6
LEGAL02/39606355v2
US.126762538.01
      CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 7 of 18



      Ex. No.                         Description                   Public   Sealed
                  A compilation exhibit that includes excerpts
                  from an agreement and an agreement
       DX65                                                                    X
                  schedule with the following bates numbers:
                  Prime0045151, Prime0057889
                  This document was produced by CVS in this
       DX66       litigation and is bates stamped CM-                          X
                  000249713.
                  This document was produced by Express
       DX67       Scripts in this litigation and is bates stamped              X
                  ES_000263692.
                  This document was produced by OptumRx,
       DX68       Inc. in this litigation and is bates stamped                 X
                  OPTUMRX-EPI 00727783.
                  This document was produced by CVS in this
       DX69       litigation and is bates stamped CM-                          X
                  000244459.
                  This document was produced by United
                  HealthCare Services, Inc. in this litigation
       DX70                                                                    X
                  and is bates stamped UNITED-EPI
                  00295346.
                  This document was produced by CVS in this
       DX71       litigation and is bates stamped CM-                          X
                  000245149.
                  This document was produced by CVS in this
       DX72       litigation and is bates stamped CM-                          X
                  000245628.
                  This document was produced by OptumRx,
       DX73       Inc. in this litigation and is bates stamped                 X
                  OPTUMRX-EPI 00731367.
                  This document was produced by CVS in this
       DX74       litigation and is bates stamped CM-                          X
                  000244782.
                  This document was produced by CVS in this
       DX75       litigation and is bates stamped CM-                          X
                  000245817.
                  This document was produced by Express
       DX76       Scripts in this litigation and is bates stamped              X
                  ES_000246333.
                  This document was produced by CVS in this
       DX77       litigation and is bates stamped CM-                          X
                  000246791.
                                               7
LEGAL02/39606355v2
US.126762538.01
      CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 8 of 18



      Ex. No.                         Description                   Public   Sealed
                  This document was produced by Express
       DX78       Scripts in this litigation and is bates stamped              X
                  ES_000243263.
                  This document is a February 5, 2020 letter
                  from Daniel Dockery, counsel for the CVS
       DX79                                                                    X
                  Caremark Defendants, to counsel for
                  Plaintiffs regarding data
                  This document was produced by CVS in this
       DX80       litigation and is bates stamped CM-                          X
                  000243747.
                  This document was produced by Express
       DX81       Scripts in this litigation and is bates stamped              X
                  ES_000246952.
                  This document is a combined transcript of the
       DX82       two-day deposition of Stephan M. Levy,                       X
                  taken January 28, 2020 and January 29, 2020
                  This document contains excerpts from the
       DX83       transcript of the deposition of Susan Illis,                 X
                  taken January 15, 2020.
                  This document was produced by Mylan in
       DX84       this litigation and is bates stamped                         X
                  MYERISA-00017268.
                  This document was produced by Mylan in
       DX85       this litigation and is bates stamped                         X
                  MYERISA-00224220.
                  This document was produced by Mylan in
       DX86       this litigation and is bates stamped                         X
                  MYERISA-00167511.
                  This document was produced by Mylan in
       DX87       this litigation and is bates stamped                         X
                  MYERISA-00219681.
                  This is an excerpt of a document that was
       DX88       produced by Mylan in this litigation and is                  X
                  bates stamped MYERISA-00087789.
                  This document was produced by Mylan in
       DX89       this litigation and is bates stamped                         X
                  MYERISA-00224136.
                  This document was produced by Mylan in
       DX90       this litigation and is bates stamped                         X
                  MYERISA-00224146.


                                              8
LEGAL02/39606355v2
US.126762538.01
      CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 9 of 18



      Ex. No.                         Description                Public   Sealed
                  This document was produced by Mylan in
       DX91       this litigation and is bates stamped                      X
                  MYERISA-00224219.
                  This document was produced by Mylan in
       DX92       this litigation and is bates stamped                      X
                  MYERISA-00224216.
                  This document was produced by Mylan in
       DX93       this litigation and is bates stamped                      X
                  MYERISA-00224229.
                  This document was produced by Mylan in
       DX94       this litigation and is bates stamped                      X
                  MYERISA-00224230.
                  This document was produced by Mylan in
       DX95       this litigation and is bates stamped                      X
                  MYERISA-00224233.
                  This document was produced by Mylan in
       DX96       this litigation and is bates stamped                      X
                  MYERISA-00018208.
                  This document was produced by Mylan in
       DX97       this litigation and is bates stamped                      X
                  MYERISA-00308564.
                  This document was produced by OptumRx,
       DX98       Inc. in this litigation and is bates stamped              X
                  OPTUMRX-EPI 00674906.
                  This document was produced by OptumRx,
       DX99       Inc. in this litigation and is bates stamped              X
                  OPTUMRX-EPI 00674934.
                  This document was produced by Mylan in
      DX100       this litigation and is bates stamped                      X
                  MYERISA-00037638.
                  This document was produced by Mylan in
      DX101       this litigation and is bates stamped                      X
                  MYERISA-00223123.
                  This document was produced by Mylan in
      DX102       this litigation and is bates stamped                      X
                  MYERISA-00027991.
                  This document was produced by Mylan in
      DX103       this litigation and is bates stamped                      X
                  MYERISA-00037647.



                                              9
LEGAL02/39606355v2
US.126762538.01
     CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 10 of 18



      Ex. No.                        Description              Public   Sealed
                  This document was produced by CVS in this
      DX104       litigation and is bates stamped CM-                    X
                  000233802.
                  This document was produced by Mylan in
      DX105       this litigation and is bates stamped                   X
                  MYERISA-00223176.
                  This document was produced by Mylan in
      DX106       this litigation and is bates stamped                   X
                  MYERISA-00037707.
                  This document was produced by Mylan in
      DX107       this litigation and is bates stamped                   X
                  MYERISA-00037658.
                  This document was produced by Mylan in
      DX108       this litigation and is bates stamped                   X
                  MYERISA-00037702.
                  This document was produced by Mylan in
      DX109       this litigation and is bates stamped                   X
                  MYERISA-00061891.
                  This document was produced by Mylan in
      DX110       this litigation and is bates stamped                   X
                  MYERISA-00135424.
                  This document was produced by Mylan in
      DX111       this litigation and is bates stamped                   X
                  MYERISA-00016238.
                  This document was produced by Mylan in
      DX112       this litigation and is bates stamped                   X
                  MYERISA-00290524.
                  This document was produced by Mylan in
      DX113       this litigation and is bates stamped                   X
                  MYERISA-00011205.
                  This document was produced by Mylan in
      DX114       this litigation and is bates stamped                   X
                  MYERISA-00264112.
                  This document was produced by Mylan in
      DX115       this litigation and is bates stamped                   X
                  MYERISA-00224536.
                  This document was produced by Mylan in
      DX116       this litigation and is bates stamped                   X
                  MYERISA-00224570.



                                           10
LEGAL02/39606355v2
US.126762538.01
     CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 11 of 18



      Ex. No.                         Description                   Public   Sealed
                  This document was produced by Mylan in
      DX117       this litigation and is bates stamped                         X
                  MYERISA-00224656.
                  This document was produced by Mylan in
      DX118       this litigation and is bates stamped                         X
                  MYERISA-00018175.
                  This document was produced by OptumRx,
      DX119       Inc. in this litigation and is bates stamped                 X
                  OPTUMRX-EPI 00674950.
                  This document was produced by the Mylan in
      DX120       this litigation and is bates stamped                         X
                  MYERISA-00157152.
                  This document was produced by OptumRx,
      DX121       Inc. in this litigation and is bates stamped                 X
                  OPTUMRX-EPI 00674974.
                  This document was produced by Express
      DX122       Scripts in this litigation and is bates stamped              X
                  ES_000021460.
                  This document was produced by Express
      DX123       Scripts in this litigation and is bates stamped              X
                  ES_000021430.
                  This document was produced by Express
      DX124       Scripts in this litigation and is bates stamped              X
                  ES_000029661.
                  This document was produced by Express
      DX125       Scripts in this litigation and is bates stamped              X
                  ES_000030143.
                  This document was produced by Express
      DX126       Scripts in this litigation and is bates stamped              X
                  ES_000021437.
                  This document was produced by Mylan in
      DX127       this litigation and is bates stamped                         X
                  MYERISA-00004096.
                  This document was produced by Express
      DX128       Scripts in this litigation and is bates stamped              X
                  ES_000012211.
                  This document was produced by Express
      DX129       Scripts in this litigation and is bates stamped              X
                  ES_000009611.



                                              11
LEGAL02/39606355v2
US.126762538.01
     CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 12 of 18



      Ex. No.                         Description                   Public   Sealed
                  This document was produced by Express
      DX130       Scripts in this litigation and is bates stamped              X
                  ES_000007721.
                  This document was produced by Prime in this
      DX131       litigation and is bates stamped                              X
                  Prime0030375.
                  This document was produced by Prime in this
      DX132       litigation and is bates stamped                              X
                  Prime0057365.
                  This document was produced by Prime in this
      DX133       litigation and is bates stamped                              X
                  Prime0466980.
                  This document was produced by Prime in this
      DX134       litigation and is bates stamped                              X
                  Prime0118763.
                  This document was produced by Prime in this
      DX135       litigation and is bates stamped                              X
                  Prime0021613.
                  This document was produced by Prime in this
      DX136       litigation and is bates stamped                              X
                  Prime0056841.
                  This document was produced by Prime in this
      DX137       litigation and is bates stamped                              X
                  Prime0014316.
                  This document was produced by Prime in this
      DX138       litigation and is bates stamped                              X
                  Prime0022147.
                  This document was produced by Prime in this
      DX139       litigation and is bates stamped                              X
                  Prime0022153.
                  This document was produced by Prime in this
      DX140       litigation and is bates stamped                              X
                  Prime0022403.
                  This document was produced by Prime in this
      DX141       litigation and is bates stamped                              X
                  Prime00009810.
                  This document was produced by Prime in this
      DX142       litigation and is bates stamped                              X
                  Prime0021517.



                                              12
LEGAL02/39606355v2
US.126762538.01
     CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 13 of 18



      Ex. No.                         Description                   Public   Sealed
                  This document was produced by CVS in this
      DX143       litigation and is bates stamped CM-                          X
                  000218186.
                  This document was produced by CVS in this
      DX144       litigation and is bates stamped                              X
                  CVSCM_EPI_000190302.
                  This document was produced by CVS in this
      DX145       litigation and is bates stamped CM-                          X
                  000202185 (excerpt)
                  This document was produced by CVS in this
      DX146       litigation and is bates stamped CM-                          X
                  000063184.
                  This document was produced by Express
      DX147       Scripts in this litigation and is bates stamped     X
                  ES_000107594.
                  This document was produced by Express
      DX148       Scripts in this litigation and is bates stamped              X
                  ES_000076719.
                  This document was produced by Express
      DX149       Scripts in this litigation and is bates stamped              X
                  ES_000078725.
                  This document was produced by Mylan in
      DX150       this litigation and is bates stamped                         X
                  MYERISA-00013873.
                  This document was produced by Mylan in
      DX151       this litigation and is bates stamped                         X
                  MYERISA-00129832.
                  This document contains excerpts from the
                  transcript of the deposition of Kent Rogers,
      DX152                                                                    X
                  taken in another matter on December 19,
                  2019.
                  This document was produced by Prime in this
      DX153       litigation and is bates stamped                              X
                  Prime0009362.
                  This document was produced by Prime in this
      DX154       litigation and is bates stamped                              X
                  Prime0015341.
                  This document was produced by Prime in this
      DX155       litigation and is bates stamped Prime                        X
                  0009834.


                                              13
LEGAL02/39606355v2
US.126762538.01
     CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 14 of 18



      Ex. No.                        Description              Public   Sealed
                  This document was produced by Mylan in
      DX156       this litigation and is bates stamped                   X
                  MYERISA-00185776.
                  This document was produced by Mylan in
      DX157       this litigation and is bates stamped                   X
                  MYERISA-00142967.
                  This document was produced by Mylan in
      DX158       this litigation and is bates stamped                   X
                  MYERISA-00215807.
                  This document was produced by Mylan in
      DX159       this litigation and is bates stamped                   X
                  MYERISA-00215248.
                  This document was produced by Mylan in
      DX160       this litigation and is bates stamped                   X
                  MYERISA-00343489.
                  This document is an email and attachment
                  produced by Mylan in this litigation with
      DX161                                                              X
                  bates numbers MYERISA-00243381 &
                  MYERISA-00243382.
                  This document was produced by Mylan in
      DX162       this litigation and is bates stamped                   X
                  MYERISA-00100243.
                  This document was produced by Mylan in
      DX163       this litigation and is bates stamped                   X
                  MYERISA-00090252.
                  This document was produced by Mylan in
      DX164       this litigation and is bates stamped                   X
                  MYERISA-00107886.
                  This document was produced by Mylan in
      DX165       this litigation and is bates stamped                   X
                  MYERISA-00234175.
                  Intentionally omitted.
      DX166

                  This document was produced by Mylan in
      DX167       this litigation and is bates stamped                   X
                  MYERISA-00149101.
                  This document was produced by Mylan in
      DX168       this litigation and is bates stamped                   X
                  MYERISA-00288606.


                                            14
LEGAL02/39606355v2
US.126762538.01
     CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 15 of 18



      Ex. No.                         Description                   Public   Sealed
                  This document was produced by Express
      DX169       Scripts in this litigation and is bates stamped              X
                  ES_000020167.
                  This document was produced by Walgreens
      DX170       Boots Alliance, Inc. in this litigation and is               X
                  bates stamped ES_WLGS_0000004.
                  This document contains excerpts from the
                  transcript of the deposition of Adam Klein in
      DX171                                                                    X
                  his personal capacity, taken December 17,
                  2019
                  This document contains excerpts from the
                  transcript of the deposition of Adam Klein in
      DX172                                                                    X
                  his personal capacity, taken December 18,
                  2019
                  This document was produced by Prime in this
      DX173       litigation and is bates stamped                              X
                  Prime0481267.
                  This document was Exhibit 1 to the
                  December 17, 2019 deposition of Adam
      DX174                                                                    X
                  Klein. It was originally produced by Plaintiffs
                  and is bates stamped PL_KLEIN_00001247.
                  This document was Exhibit 2 to the
                  December 17, 2019 deposition of Adam
      DX175                                                                    X
                  Klein. It was originally produced by Plaintiffs
                  and is bates stamped PL_KLEIN_00000789.
                   Intentionally omitted.
      DX176

                  This document was produced by the Plaintiffs
      DX177       in this litigation and is bates stamped                      X
                  PL_Weaver_00000191.
                  This document was produced by CVS in this
      DX178       litigation and is bates stamped CM-                          X
                  000244793.
                  This document was produced by CVS in this
      DX179       litigation and is bates stamped CM-                          X
                  000246847.
                   Intentionally omitted.
      DX180



                                              15
LEGAL02/39606355v2
US.126762538.01
     CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 16 of 18



      Ex. No.                         Description                   Public   Sealed
                  This document was produced by Express
      DX181       Scripts in this litigation and is bates stamped              X
                  ES_000246835.
                  This document was produced by Prime in this
      DX182       litigation and is bates stamped                              X
                  Prime0101144.
                  Intentionally omitted.
      DX183

                  This document was produced by CVS in this
      DX184       litigation and is bates stamped                              X
                  CVSCM_EPI_000200555.
                  This document was produced by OptumRx,
      DX185       Inc. in this litigation and is bates stamped                 X
                  OPTUMRX-EPI 00731306.
                  This document was produced by Express
      DX186       Scripts in this litigation and is bates stamped              X
                  ES_000259811.
                  This document is an excerpt from a January
                  30, 2020 email from Deborah Sohn, counsel
      DX187                                                                    X
                  for Express Scripts, to counsel for Plaintiffs
                  regarding data
                  This document was produced by Express
      DX188       Scripts in this litigation and is bates stamped              X
                  ES_000242729.
                  This document was produced by CVS in this
      DX189       litigation and is bates stamped CM-                          X
                  000243790.
                  This document was produced by CVS in this
      DX190       litigation and is bates stamped CM-                          X
                  000249793.
                  This document was produced by CVS in this
      DX191       litigation and is bates stamped CM-                          X
                  000245849.
                  This document was produced by Express
      DX192       Scripts in this litigation and is bates stamped              X
                  ES_000243080.
                  This document was produced by CVS in this
      DX193       litigation and is bates stamped CM-                          X
                  000244570.


                                               16
LEGAL02/39606355v2
US.126762538.01
     CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 17 of 18



      Ex. No.                        Description                     Public   Sealed
                  This document was produced by CVS in this
      DX194       litigation and is bates stamped CM-                           X
                  000246634.
                  This document was produced by Prime in this
      DX195       litigation and is bates stamped                               X
                  Prime0611793.
                  This document was produced by Prime in this
      DX196       litigation and is bates stamped                               X
                  Prime0609726.
                  This document was produced by United
                  HealthCare Services, Inc. in this litigation
      DX197                                                                     X
                  and is bates stamped UNITED-EPI
                  00176844.
                  This document was Exhibit 9 to the January
      DX198       28, 2020 deposition of Stephan M. Levy.                       X

                  This document is a September 4, 2019 letter
                  from Justin Bernick, counsel for Mylan, to
      DX199                                                                     X
                  Jonathan Cooper, counsel for Express Scripts,
                  regarding production of data by Mylan.
                  This is a document titled “OptumRx Rebate
                  Data Scope and Process Summary” which
      DX200                                                                     X
                  was provided by OptumRx, Inc. to Plaintiffs’
                  counsel on November 2, 2019
                  This document is a copy of OptumRx’s
                  Amended Objections and Responses to
      DX201                                                                     X
                  Interrogatories 3 and 5, served December 12,
                  2019
                  This document contains excerpts from the
      DX202       transcript of the deposition of F. Emil                       X
                  Jalonen, taken January 21, 2020
                  This document is a copy of Plaintiff. F. Emil
                  Jalonen’s Answers and Objections to Express
                  Scripts Holding Company, Express Scripts,
                  Inc., Medco Health Solutions, Inc., CVS
                  Health Corporation, Caremark, L.L.C.,
      DX203                                                                     X
                  Caremark Rx, L.L.C. and CaremarkPCS
                  Health, L.L.C.’s First Set of Interrogatories to
                  Plaintiff F. Emil Jalonen as Representative of
                  the Estate of Leah Weaver dated January 21,
                  2020.

                                              17
LEGAL02/39606355v2
US.126762538.01
     CASE 0:17-cv-01884-PAM-HB Document 574 Filed 02/14/20 Page 18 of 18



      Ex. No.                         Description                   Public   Sealed
                  This document was Exhibit 28 to the
                  December 17, 2019 30(b)(6) deposition of
      DX204                                                                    X
                  Adam Klein. The document is bates stamped
                  TRI00003857.
                  This document was Exhibit 9 to the
      DX205       December 17, 2019 30(b)(6) deposition of                     X
                  Adam Klein.
                  This document was Exhibit 24 to the
      DX206       December 17, 2019 30(b)(6) deposition of                     X
                  Adam Klein.
                  This document was Exhibit 25 to the
      DX207       December 17, 2019 deposition of Adam                         X
                  Klein.
                  This document was produced by Express
      DX208       Scripts in this litigation and is bates stamped     X
                  ES_000000149.




                                              18
LEGAL02/39606355v2
US.126762538.01
